Case 1:17-cr-00223-GLR Document 428 Filed 10/18/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA, * ‘

2
2a
° a
v- * CRIMINAL NO. GLR-17-0223.
TERRELL PLUMMER, et al., * a
73
Defendants, * :
|
* * * * * * _* * * * * * al
ORDER

During further proceedings in this matter, no person may possess or transport into
Courtrooms !A and/or 7A any electronic devices, to include cellular telephones, cameras,
rccording devices of any type including “smart” watches and “smart” pens, and/or computers.
to include laptops and tablets, without the express permission of the presiding judge.
This restriction shall not apply to employees of the United States District Court for the District
of Maryland, the Linited States Marshal or his Deputies, Court Security Officers, counsel of
record in this case, emplovees of state and federal law enforcement agencies. and/or
investigators and employees of counsel representing parties in the case, provided those
investigators and employees of counsel are identified to the Court in advance. Ali persons

subject to this Order are advised noi to bring any such electronic devices to the courthouse.

The United States Marshal. his Deputies, and the Court Security Officers shall enforce

this Order.

Date: 70/78, 18 a“ yr ¢ .
é

George LL. Russell Hf
United States District Judge
